NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted there is an oversight made in the previous office action mailed on 04/12/2021.  There is an error in claims 8 and 10.  The claims are dependent on cancelled claim 7 instead of claim 1.  Therefore, this action is to correct the proper claim dependency.

Examiner's amendment
 3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Raymond D. Smith on 04/06/2021 and the application has been amended as follows:

8. (Currently amended) The vaccine according to claim 1, wherein the carrier is a protein or polypeptide.  
10. (Currently amended) The vaccine according to claim 1, wherein the delipidated polysaccharide is conjugated to the carrier using a crosslinking agent.  

Conclusion
4.	Claims 1-3, 8-12, 15-16 and 19-20 are allowed and are numbered as 1-12 respectively.
	
Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 

 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)